Citation Nr: 0000923	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-13 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son.



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1941 to February 
1946.


FINDINGS OF FACT

1.  The veteran died in September 1996 at the age of 74.

2.  The death certificate indicates that the immediate cause 
of the veteran's death was aspiration pneumonia due to or as 
a consequence of left middle cerebral artery stroke; and that 
other significant conditions contributing to the veteran's 
death were neurosis and traumatic arthritis.

3.  At the time of his death, the veteran had service-
connected disabilities from anxiety reaction, rated 30 
percent disabling; degenerative joint disease of the cervical 
spine with cervical spondylosis, rated 20 percent disabling; 
shrapnel wound scar of the right anterior tibial spine, rated 
10 percent disabling; degenerative joint disease of the left 
knee, rated 10 percent disabling; residuals of left wrist 
injury with decreased rating of motion, rated 10 percent 
disabling; and shrapnel wound scar of the left buttock, rated 
zero percent disabling. 

4.  The veteran's service-connected disabilities from anxiety 
reaction, degenerative arthritis of the cervical spine, 
shrapnel wound of the right anterior tibial spine, 
degenerative joint disease of the left knee, residual of left 
wrist injury, and shrapnel wound of the left buttock did not 
cause or contribute to the cause of his death.

5.  The record contains no medical evidence that the veteran 
had pneumonia or cerebral artery disease during his active 
military service or that the cerebrovascular accident and 
aspiration pneumonia which caused his death were related to 
any disease or injury he incurred during his active military 
service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
record contains a certified copy of the death certificate in 
which a physician cites neurosis and traumatic arthritis as 
significant conditions contributing to the veteran's death.  
Service connection is in effect for anxiety reaction.  The RO 
has assisted the appellant in all necessary matters, 
including seeking and securing treatment records.  The Board 
is satisfied that all relevant facts which may be developed 
have been properly developed, and that no further assistance 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(1999).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(c)(1) (1999).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3) (1999).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (1999).

At the time of the veteran's death, he had service-connected 
disability from anxiety reaction, rated 30 percent disabling; 
degenerative joint disease of the cervical spine with 
cervical spondylosis, rated 20 percent disabling; shrapnel 
wound scar of the right anterior tibial spine, rated 10 
percent disabling; degenerative joint disease of the left 
knee, rated 10 percent disabling; residuals of left wrist 
injury with decreased rating of motion, rated 10 percent 
disabling; and shrapnel wound scar of the left buttock, rated 
zero percent disabling.  The combined disability rating had 
been 60 percent since October 25, 1984.

The death certificate indicates that the veteran died in 
September 1996 at the age of 74.  The immediate cause of the 
veteran's death was listed as aspiration pneumonia due to or 
as a consequence of left middle cerebral artery stroke.  The 
reported onset of the pneumonia was 24 hours.  The reported 
onset of the cerebral artery stroke was seven days.  The 
physician who certified the cause of death reported on the 
death certificate that other significant conditions 
contributing to the cause of death were neurosis and 
traumatic arthritis.

The claimant has asserted two theories in support of her 
claim for service connection for the cause of the veteran's 
death:  1) The veteran's service-connected neuropsychiatric 
disorder caused him to be noncompliant with his medication 
regime for hypertension and, as a result of such 
noncompliance, he developed high blood pressure which 
resulted in a cerebrovascular accident; 2) the veteran's 
anxiety neurosis caused him to be excessively anxious during 
his hospital treatment, thereby contributing to the worsening 
of his condition, and accelerating his death.

Although the death certificate lists neurosis as a 
significant condition contributing to the cause of the 
veteran's death, the records from the veteran's final 
hospitalization do not support this notation.

The summary of the veteran's last hospitalization indicated 
that his family had found him unresponsive at home on 
September 5, 1996.  He was taken to Cobb Hospital, and 
transferred to a VA hospital.  It was noted that he had a 
history of hypertension and prostate cancer.  When admitted 
to the hospital, he had right sided-weakness and was not able 
to talk.  Initially, the veteran was monitored in the 
hospital's intensive care unit.  He did not have any 
improvement in his right-sided hemiplegia or aphasia.  After 
several days in the hospital, the veteran was transferred out 
of intensive care.  He was started on antihypertensive 
medications.  On the morning of September [redacted], 1996, he 
appeared to be in acute respiratory distress.  Aspiration 
pneumonia was suspected.  In the early afternoon of September 
[redacted], 1996, the veteran was pronounced dead.  The diagnoses 
reported in the hospital summary were:  Large middle cerebral 
artery ischemic stroke; prostate cancer; and hypertension.

The claims folder also contains the clinical records of the 
veteran's last hospitalization.  After an examination by a 
physician on the day following his admission, the physician 
expressed an opinion that if the veteran survived the initial 
phase of the cerebrovascular accident, he would most likely 
be aphasic and have marked hemiplegia which would not respond 
to rehabilitation.  The treatment plan included an 
instruction not to resuscitate the veteran in the event of 
cardiopulmonary arrest.  Subsequently dated treatment notes 
contain an impression of ischemic - not hemorrhagic -- 
cerebrovascular accident.  The veteran's condition did not 
change significantly during the ensuing days, although on the 
day prior to his death he was somewhat more responsive.  His 
blood pressure was lowered slowly with medication.  Notes 
made on his last hospital day show that aspiration pneumonia 
was suspected.  He was treated with antibiotics and oxygen.

The Board has thoroughly reviewed the medical evidence in the 
claims folder and finds no competent medical evidence or 
opinion which supports either of the claimant's theories.  On 
the contrary, the treatment notes describe the veteran's 
cerebrovascular accident as ischemic rather than hemorrhagic.  
His treating physicians decided to slowly increase medication 
for high blood pressure to avoid further infarct-type lesion 
from a too rapid decrease in blood pressure.  Further, the 
record contains no medical evidence or opinion that the 
veteran was noncompliant with his medication regime for 
hypertension, that his neuropsychiatric disorder caused or 
contributed to any such noncompliance, or that such 
noncompliance, if it did exist, caused or contributed to the 
fatal stroke or pneumonia.  Finally, the record contains no 
competent medical evidence or opinion that the veteran's 
disability from anxiety reaction inhibited his treatment or 
accelerated his death.  Clinical notes made during his last 
hospitalization indicate that he was mostly unresponsive to 
external stimuli.  He opened his eyes to verbal stimuli and 
showed a finger grasping response in his left hand.  
Otherwise, there was no indication that the veteran was 
suffering from anxiety-related symptoms or that such symptoms 
interfered with his treatment or contributed to his death.

Finally, the Board finds that the preponderance of the 
medical evidence contained in the claims folder does not 
support for the proposition that the veteran's service-
connected disability from traumatic arthritis caused or 
contributed to the cause of his death.  There is no 
indication that a vital organ was affected by such disorder, 
or that such disorder resulted in debilitating affects and 
general impairment of health which rendered the veteran 
materially less capable of resisting the effects of the 
stroke or pneumonia primarily causing his death.  Treatment 
records show no indication that his disability from traumatic 
arthritis caused any concern to his treating physicians or 
played any role whatsoever in his demise from pneumonia and 
cerebrovascular accident.

The Board has considered the assertions made by the claimant 
and the veteran's son during their testimony before a hearing 
officer, as well as the claimant's written statements.  
However, in the absence of evidence that either the claimant 
or the veteran's son have the expertise to render opinions 
about the causes of the veteran's death, their assertions are 
afforded no probative weight.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The claimant's assertions about what 
she was told by a physician who had treated the veteran 
during his last hospitalization are too remote and attenuated 
to constitute medical evidence which would support her claim.  
See Robinnette v. Brown, 8 Vet. App. 69 (1995).

I have also considered whether the diseases that caused or 
contributed to the veteran's death - that is, cerebrovascular 
accident and pneumonia -- should be service connected.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The filed does not contain the veteran's service medical 
records.  There is some indication that such records may have 
been destroyed in the 1973 fire at the National Personnel 
Records Center.  However, the record contains no competent 
medical evidence which indicates any relationship between the 
veteran's cerebrovascular accident and subsequent development 
of aspiration pneumonia and any disease or injury he incurred 
during his active military service.  The Board finds that the 
veteran's cerebrovascular accident and subsequent development 
of aspiration pneumonia were not related to any disease or 
injury he incurred during his active military service.  The 
Board concludes that the cause of the veteran's death, that 
is, aspiration pneumonia and left middle cerebral artery 
stroke, were not incurred during his active military service.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

